DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.
Response to Amendment
This Office Action has been issued in response to the amendment filed on 6/15/2022. Claim 13 is cancelled and claim 21 is newly added. Claims 1-12 and 14-21 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2016/0072900 A1), in view of Marti et al (US 2014/0144803 A1), and further in view of Priness et al (US 2017/0031996 A1).
	As to claims 1 and 14, Rahman teaches A method, comprising: 
obtaining one or more pieces of crowd-sourced information, wherein a respective crowd-sourced information of the one or more pieces of crowd-sourced information is at least indicative of a location at which the respective crowd-sourced information was gathered (Rahman describes generating and providing context aware services to a user based on the user contextual data using crowd sourcing in [0026]. Rahman then describes services are provided to the user based on the event, the user context, the user location, and the current date and time in [0027].); 


(Rahman describes generating and providing context aware services to a user based on the user contextual data using crowd sourcing in [0026]. Rahman then describes services are provided to the user based on the event, the user context, the user location, and the current date and time in [0027]. Also see [0030]-[0034]).
Rahman fails to explicitly recite determining a set of tiles, wherein the set of tiles is determined at least partially based on the one or more geographical areas, wherein the one or more geographical areas are divided into one or more smaller areas of a pre-defined size, wherein a respective tile of the set of tiles represents a respective smaller area of the one or more smaller areas.
However, Marti teaches determining a set of tiles, wherein the set of tiles is determined at least partially based on the one or more geographical areas, wherein the one or more geographical areas are divided into one or more smaller areas of a pre-defined size, wherein a respective tile of the set of tiles represents a respective smaller area of the one or more smaller areas (Marti discloses dividing a geographical location (indoor or outdoor) into tiles, wherein each tile is a smaller area of area of the venue as seen in Figure 1 and [0038], Mari also describes a border which clearly suggests the size of each tile in Figure 1 and [0044]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Rahman to incorporate the tile mapping as taught by Marti for the purpose of reducing memory and storage requirements at the mobile device and to reduce the time needed to provide an initial location estimate, a mobile device can download different map tiles on an as-needed basis as the mobile device moves to different regions in a venue, and use the map tiles to determine the location (see Marti [0003]).
Rahman and Mari fail to explicitly recite obtaining one or more pieces of fingerprint information comprised by the one or more pieces of crowd-sourced information, wherein the one or more pieces of fingerprint information were gathered within the respective area of the respective tile; and processing the one or more pieces of fingerprint information to determine an area type and/or context information indicative of a type of venue located within the respective tile and/or a context indicative of a use of the respective area of the respective tile.
NOTE: Marti discloses dividing a geographical location (indoor or outdoor) into tiles, wherein each tile is a smaller area of area of the venue as seen in Figure 1 and [0038], Mari also describes a border which clearly suggests the size of each tile in Figure 1 and [0044].  
However, Priness teaches obtaining one or more pieces of fingerprint information comprised by the one or more pieces of crowd-sourced information (Priness describes generate contextual information utilizing interpretive data (fingerprint information) to infer or determine the contextual information, at least partially, from user data associated with at least one other user, such as crowd-sourced data in [0089]-[0090].), wherein the one or more pieces of fingerprint information were gathered within the respective area of the respective tile (Priness discloses venue visit engine may assign one or more predetermined categories to the venue visit. The content that is provided can be tailored to the category that is assigned to the venue visit, and may be inferred from one or more semantic characteristics of a virtual tile. (see [0089]-[0090]). Since Priness describes generate contextual information utilizing interpretive data (fingerprint information) to infer or determine the contextual information, at least partially, from user data associated with at least one other user, such as crowd-sourced data in [0089]-[0090], one can see that the venue category being assigned to the venue is being inferred from the interpretive data (fingerprint information) of the virtual tile.); and processing the one or more pieces of fingerprint information to determine an area type and/or context information indicative of a type of venue located within the respective tile and/or a context indicative of a use of the respective area of the respective tile (Priness discloses venue visit engine may assign one or more predetermined categories to the venue visit. The content that is provided can be tailored to the category that is assigned to the venue visit, and may be inferred from one or more semantic characteristics of a virtual tile. (see [0089]-[0090]). Since Priness describes generate contextual information utilizing interpretive data (fingerprint information) to infer or determine the contextual information, at least partially, from user data associated with at least one other user, such as crowd-sourced data in [0089]-[0090], one can see that the venue category being assigned to the venue is being inferred from the interpretive data (fingerprint information) of the virtual tile.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Rahman and Mari to incorporate the virtual tiles for service content recommendation as taught by Priness for the purpose of increasing the reliability with which content is recommended to the user attending a venue (see Priness [0001]-[0002]).
	As to claims 2 and 15, Marti further teaches determining a feature information indicative of one or more feature values for the respective area of the respective tile, wherein the feature information is determined based on the one or more pieces of fingerprint information, and the area type and/or context information is determined further based on the feature information (Marti discloses dividing a geographical location (indoor or outdoor) into tiles, wherein each tile is a smaller area of area of the venue as seen in Figure 1 and [0038], Mari also describes a border which clearly suggests the size of each tile in Figure 1 and [0044]. Determining indoor vs outdoor suggests that there would be some features that would assist in making that determination.).
	As to claims 3 and 16, Marti further teaches determining a priority information indicative of a crowd-sourcing priority value for the respective area of the respective tile, wherein the priority information is determined at least partially based on the area type and/or context information (Marti describes derive the highest probable location as a function of the multidimensional match on the location information and source dimension. Probability is a type of priority by indicating that a specific tile would be closer to a match than another tile. (see [0063])); and associating the respective tile of the set of tiles with the determined priority information (Marti describes derive the highest probable location as a function of the multidimensional match on the location information and source dimension. Probability is a type of priority by indicating that a specific tile would be closer to a match than another tile. (see [0063])).
	As to claim 4, Marti further teaches herein the crowd-sourcing priority represents whether or not further gathering one or more pieces of fingerprint information for the respective geographic area of the tile is needed or not (Marti derives a matching location (map tile) based on probability. Marti further describes sending map tile including fingerprint data. (see [0063] and [0064])).
	As to claims 5 and 17, Marti further teaches providing the respective priority information and/or the respective tile of the set of tiles associated with the respective priority information (Marti describes sending map tile including fingerprint data. (see [0064])).
	As to claims 6 and 18, Rahman further teaches obtaining one or more pieces of crowd-sourced information (Rahman describes generating and providing context aware services to a user based on the user contextual data using crowd sourcing in [0026]. Rahman then describes services are provided to the user based on the event, the user context, the user location, and the current date and time in [0027].).
	Rahman fails to explicitly recite provided priority information and/or respective tile of the set of tiles associated with the respective priority information and one or more respective tiles with which the at least one provided priority information is associated.
	However, Marti teaches provided priority information and/or respective tile of the set of tiles associated with the respective priority information and one or more respective tiles with which the at least one provided priority information is associated (Marti describes derive the highest probable location as a function of the multidimensional match on the location information and source dimension. Probability is a type of priority by indicating that a specific tile would be closer to a match than another tile. (see [0063])).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Rahman to incorporate the tile mapping as taught by Marti for the purpose of reducing memory and storage requirements at the mobile device and to reduce the time needed to provide an initial location estimate, a mobile device can download different map tiles on an as-needed basis as the mobile device moves to different regions in a venue, and use the map tiles to determine the location (see Marti [0003]).
	As to claims 7 and 19, Priness further teaches wherein the area type and/or context information is determined by a machine learning network, and wherein the method further comprises: determining one or more parameters of the machine learning network based at least in part on one or more pieces of fingerprint information comprised or represented by the one or more pieces of crowd-sourced information, wherein the one or more parameters are indicative of one or more adaptive variables used by the machine learning network to determine an output, and wherein the output represents an area type and/or context information (Priness discloses venue visit engine may assign one or more predetermined categories to the venue visit. The content that is provided can be tailored to the category that is assigned to the venue visit, and may be inferred from one or more semantic characteristics of a virtual tile. (see [0089]-[0091]). Since Priness describes generate contextual information utilizing interpretive data (fingerprint information) to infer or determine the contextual information, at least partially, from user data associated with at least one other user, such as crowd-sourced data in [0089]-[0091], one can see that the venue category being assigned to the venue is being inferred from the interpretive data (fingerprint information) of the virtual tile.).
	As to claims 8 and 20, Marti further teaches wherein each piece of the one or more pieces of fingerprint information comprises or represents one or more of the following: a reference position at which a respective crowd-sourced information was gathered (Marti discloses an access point in [0062]); one or more identifiers of one or more radio nodes which sent one or more signals that were observable at the position at which a respective crowd-sourced information was gathered (see [0037]); and one or more received signal strength values, wherein the one or more received signal strength values were gathered based on one or more signals sent by one or more radio nodes, which sent one or more signals of the one or more radio nodes that were observable at the position at which a respective crowd-sourced information was gathered (see [0053], [0060], [0062], [0081], [0082]).
	As to claim 21, Marti further teaches wherein the feature information is an aggregated representation of the one or more pieces of fingerprint information (Marti describes various fingerprint data can be aggregated to form the location fingerprint data for a given location in [0084].).
Allowable Subject Matter
Claims 9-12 are allowed.
The primary reason for the allowance of independent claim 9 is the inclusion of limitation(s) “prior to gathering one or more pieces of fingerprint information, determining whether or not the one or more pieces of fingerprint information are to be gathered, wherein a comparison of a respective priority information of a respective tile and a pseudo-random number is performed and/or controlled, so that the gathering of one or more pieces of fingerprint information is more likely in case a respective priority information represents a high priority than in case the respective priority information represents a low priority”, which is not found in the cited prior art.  The closest possible prior art in this case is Rahman et al (US 2016/0072900 A1), which teaches A context aware service generation method and system that stores a list of events, stores one or more dates and times each corresponding to an event, receives user data indicating a state of the user, determines whether a current date and time corresponds with a date and time stored in the memory, determines an event in response to determining that the current date and time corresponds with the date and time, determines a user context based on the user data, and generates a subset of services based on the user context and the event. The method uses crowd sourcing technique to generate services to the users.
Claims 10-12 depend from claim 9 and are allowable for the same reasons as set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8-13, filed 6/15/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Priness et al (US 2017/0031996 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161